                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

RICHARD JORDAN,

                       Plaintiff,
                                                         Case No. 18-CV-1621-JPS
v.

BP PETERMAN LAW GROUP LLC,
                                                                           ORDER
                       Defendant.


       On October 12, 2018, Plaintiff Richard Jordan filed a complaint

alleging that Defendant BP Peterman Law Group, LLC violated his rights

under the Fair Debt Collection Practices Act (“FDCPA”) when it named him

as an “unknown tenant” in a complaint to foreclose on his aunt’s home, and

twice attempted to serve him with the complaint. (Docket #1). Defendant

filed a motion to dismiss the complaint on November 7, 2018 (Docket #7).

The motion is fully briefed and, for the reasons stated below, it will be

granted.1

1.     LEGAL STANDARD

       Federal Rule of Civil Procedure 12(b) provides for dismissal of

complaints which, among other things, fail to state a viable claim for relief.



       1 The Court pauses to note that Plaintiff’s counsel must improve his
citations. See e.g., (Docket #10 at 3, 4, 5). Uniform citation rules allow parties—and
the Court—to efficiently access legal sources. The Court is mindful that occasional
typos or inconsistencies are inevitable given the volume and frequency of material
that attorneys write on a daily basis. However, it is unacceptable to habitually omit
case reporter numbers, pin cites, and dates, all of which are necessary to locate the
legal sources cited in support of Plaintiff’s arguments. This issue has been
observed in prior cases with the same attorney. Plaintiff’s counsel is encouraged
to secure a copy of the Bluebook and refer to it frequently.
Fed. R. Civ. P. 12(b)(6). To state a claim, a complaint must provide “a short

and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). In other words, the complaint must give “fair

notice of what the. . .claim is and the grounds upon which it rests.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007). The allegations must “plausibly

suggest that the plaintiff has a right to relief, raising that possibility above

a speculative level[.]” Kubiak v. City of Chi., 810 F.3d 476, 480 (7th Cir. 2016)

(citation omitted). In reviewing the complaint, the Court is required to

“accept as true all of the well-pleaded facts in the complaint and draw all

reasonable inferences in favor of the plaintiff.” Id. at 480–81.

2.     RELEVANT FACTS

       Plaintiff rents a residence from his aunt, Corina Zirk (“Zirk”) at 1626

Nicolet Street, Janesville, Wisconsin, 53546 (the “Nicolet Street Property”).

The mortgage on the Nicolet Street Property is serviced by Fay Servicing.

Plaintiff does not have a lien or any ownership interest in the Nicolet Street

Property other than his tenancy.

       Defendant is a law firm that engages in collection activities on behalf

of Fay Servicing. When Zirk defaulted on her mortgage, Fay Servicing

enlisted Defendant to initiate foreclosure proceedings. Defendant brought

a foreclosure lawsuit on behalf of Fay Servicing, in which it named Zirk and

“unknown tenants” in the complaint. Defendant twice served a copy of the

foreclosure summons and complaint on Plaintiff, and required Plaintiff to

sign his name, and his girlfriend’s name, on the receipt of service. At some

point around this time (though the complaint does not specify when or

how), Defendant affirmatively told Plaintiff that he was not involved in the

foreclosure proceedings. Nevertheless, a result of signing his name to




                                  Page 2 of 10
accept service, Plaintiff’s name appeared in the Wisconsin Circuit Court

Access Program (“CCAP”).

3.     ANALYSIS

       Defendant argues that the complaint must be dismissed for a host of

reasons, including Plaintiff’s lack of standing and failure to state a viable

claim for relief. As part of the latter argument, Defendant contends that a

violation of a Wisconsin statute does not automatically give rise to a

violation of the FDCPA. The Court finds that Plaintiff has standing to sue

under certain sections of the FDCPA. Nevertheless, Plaintiff has failed to

allege a violation of the FDCPA, and so the action must be dismissed.

       3.1    FDCPA Allegations

       Defendant argues that Plaintiff lacks standing under all provisions

of the FDCPA except 15 U.S.C. § 1692f because he is not a debtor, and, in

any case, none of the activities alleged in the complaint constitute a

violation of the FDCPA as a matter of law. Plaintiff argues that his claims

are actionable under 15 U.S.C §§ 1692d, 1692e, 1692f, and maintains that he

has sufficiently alleged facts that give rise to a cause of action under each of

those subsections.

       The FDCPA is, as its name suggests, intended to “eliminate abusive

debt collection practices.” 15 U.S.C. § 1692(e). It contains a number of

subsections which regulate certain debt collection practices, three of which,

Sections 1692d, 1692e, and 1692f, are at issue here. The Court must consider

allegations of FDCPA violations from the vantage point of an

unsophisticated consumer. See Taylor v. Cavalry Inv., LLC, 365 F.3d 572, 574

(7th Cir. 2004). An unsophisticated consumer “may be uninformed, naïve,

[and] trusting, but is not a dimwit, has rudimentary knowledge about the

financial world, and is capable of making basic logical deductions and


                                 Page 3 of 10
inferences[.]” Lox v. CDA, Ltd., 689 F.3d 818, 822 (7th Cir. 2012) (citations

and quotations omitted). Additionally, “each provision of the FDCPA must

be analyzed individually to determine who falls within the scope of its

protection and thus to decide with respect to whom the provision can be

violated.” Todd v. Collecto, Inc., 731 F.3d 734, 738 (7th Cir. 2013) (citation and

quotations omitted). Defendant alleges two factual bases for his FDCPA

claims; first, the two attempts at service, and second, the naming of

“unknown tenants” on the foreclosure complaint in violation of Wisconsin

state law.

              3.1.1   Section 1692d

       Section 1692d prevents debt collectors from engaging in any conduct

that results in harassment, oppression, or abuse in the course of collecting

a debt. 15 U.S.C. § 1692d. This section “is not a protection just for consumers

but for any person mistreated by a debt collector.” Todd, 731 F.3d at 737.

Therefore, if Plaintiff was mistreated by a debt collector, then he would

have standing to bring a claim under this section.

        The activity that Plaintiff alleges does not rise to the level of

harassment, oppression, or abuse. The following examples illustrate the

type of conduct that violate Section 1692d: “use or threat of use of violence

or other criminal means to harm the physical person, reputation, or

property of any person;” “use of obscene or profane language or language

the natural consequence of which is to abuse the hearer or reader;” “causing

a telephone to ring or engaging any person in telephone conversation

repeatedly or continuously with intent to annoy, abuse, or harass any

person at the called number.” 15 U.S.C. §§ 1692d(1),(2),(5). The examples

provided demonstrate that making two attempts to serve a person does not

rise to the level of harassment, oppression, or abuse.


                                  Page 4 of 10
          Additionally, “[i]t is well established. . .that taking legal action to

recover a debt does not, in and of itself, constitute harassment or

deception.” Tripicchio v. Seterus, Inc., 2016 WL 7374273, at *4 (N.D. Ill. Dec.

20, 2016) (citing Harvey v. Great Seneca Fin. Corp., 453 F.3d 324, 330 (6th Cir.

2006)). Indeed, “[l]egal actions violate section 1692d only when they are

frivolous, based on blatant lies, or misrepresent a key fact.” Id. (citing

Eichman v. Mann Bracken, LLC, 689 F. Supp. 2d 1094, 1100–01 (W.D. Wis.

2010)).

          Here, Plaintiff alleges that Defendant filed a foreclosure action

against Zirk, who had defaulted on her mortgage. (Docket #1 at 1). Plaintiff

does not allege that this foreclosure action was improper, frivolous, or

otherwise entrenched in lies. Plaintiff does not allege that Defendant

misrepresented Plaintiff’s involvement in or liability for the foreclosure

lawsuit. All that Plaintiff alleges is that Defendant named “unknown

tenants” in the lawsuit, twice attempted to serve Plaintiff, and informed

Plaintiff, correctly, that he was not actually involved in the lawsuit or

subject to any liability. These facts do not constitute harassment in violation

of Section 1692d.

                 3.1.2   Section 1692e

          Section   1692e prohibits      falsity,   deception,   and   misleading

representations in the course of collecting a debt. 15 U.S.C. § 1692e. It is

primarily intended to protect consumers, who are defined as “any natural

person[s] obligated or allegedly obligated to pay any debt.” 15 U.S.C. §

1692a(3); O’Rourke v. Palisades Acquisition XVI, LLC, 635 F.3d 938, 943 (7th

Cir. 2011) (holding that, as a general matter, 1692e only extends “to others

who can be said to stand in the consumer’s shoes”); but see Todd, 731 F.3d at




                                   Page 5 of 10
738 (dicta leaving open the possibility that non-consumers could have

standing to sue under Section 1692e).

       Plaintiff has not alleged any kind of special relationship, or any other

circumstances, that would suggest that he was in a position to be deceived

or misled as to the collection of the debt. Indeed, he was affirmatively told

that he was “not involved” in the foreclosure action. (Docket #1 ¶ 13).

Therefore, he does not have standing to proceed under Section 1692e.

       Even if he did fall under the protection of the statute, Plaintiff has

not alleged that Defendant made false, deceptive, or misleading

representations in connection with the debt collection efforts. Plaintiff was

not named in the lawsuit. Plaintiff alleges that he was affirmatively told by

the Defendant and Fay Servicing that he was not involved in the lawsuit.

(Docket #1 ¶ 13). Plaintiff was served at the residence that was being

foreclosed on, which, he alleges, made him believe he was somehow liable

for the debt. However, in light of the fact that he was informed that he was

not involved in the lawsuit, mere service of a foreclosure complaint at the

subject property does not amount to deception. Essentially, Plaintiff was

put on notice that he may have new landlords or would need to move—

nothing more.

              3.1.3   Section 1692f

       Section 1692f is a “catch-all” provision that prohibits unfair and

unconscionable debt collection practices. 15 U.S.C. § 1692f. “[A]nyone

aggrieved by a debt collector’s unfair or unconscionable collection practices

can fall within the provision’s zone of interest.” Todd, 731 F.3d at 738; Evory

v. RJM Acquisitions Funding LLC, 505 F.3d 769, 773 (7th Cir. 2007). However,

Plaintiff must plausibly allege that the “debt collection practice. . .was

unfair or unconscionable with respect to him.” Todd, 731 F.3d at 739


                                 Page 6 of 10
(emphasis added). In Todd, the Seventh Circuit affirmed a dismissal where

debt collectors called a debtor’s son, disclosed the debt to him, but failed to

request information to locate the debtor (thereby, according to that plaintiff,

implying that he was somehow responsible for the debt). Id. at 736. The

Court of Appeals determined that Plaintiff’s allegations were “inadequate”

to support a claim that he had been subjected to unfair or unconscionable

collection practices because the debt collector “made no request for

payment and no express or even implied threat of repercussions for Todd

or his mother.” Id. at 740.

       The facts here are similar. Although Section 1692f’s protections

extend to Plaintiff, he has failed to allege facts that the collection practice—

i.e., naming “unknown tenants” on the foreclosure complaint and

attempting to serve him—constitute unfair practices as to him. See Todd, 731

F.3d at 739. This is particularly true because Defendant affirmatively told

Plaintiff that he was not involved in the action. Although his name

appeared on Wisconsin’s CCAP in relation to the foreclosure action (i.e.,

because he signed a receipt of service), he was never named in the

foreclosure complaint as a defendant. Defendant never requested money

from Plaintiff or told him that he was responsible for any portion of the

debt. To the contrary, Defendant affirmatively told Plaintiff that he was

“not involved” in the action. (Docket #1 ¶ 13). These allegations fail to

suggest unfair or unconscionable conduct.2


       2 Nothing in this Order is intended to foreclose Defendant’s liability in
relation to Zirk in the companion case, 17-cv-1622. There, Magistrate Judge David
E. Jones observed that it was conceivable that notifying a debtor’s tenants of a
foreclosure action would result in harassment, oppression, or other potentially
unfair collection practices as to the debtor. Zirk v. B.P. Peterman Law Group LLC, 17-
cv-1622 (Docket #25 at 6). Magistrate Jones also speculated that “an


                                    Page 7 of 10
         3.2   Violation of Wisconsin Statute as Basis for FDCPA Claim

         Plaintiff alleges a violation of a Wisconsin procedure statute serves

as a basis for the FDCPA claims. Defendant argues that such a violation

does not give rise to FDCPA liability. The Wisconsin statute in question

provides that “[i]n an action for foreclosure of real property, the complaint

may not name a tenant of residential real property as a defendant unless

the tenant has a lien or ownership interest in the real property.” Wis. Stat.

§ 802.03(9). Here, Defendant named “unknown tenants” in the foreclosure

complaint, and attempted to serve Plaintiff at the Nicolet Street Property

twice.

         Generally speaking, “[t]he FDCPA is not an enforcement mechanism

for matters governed elsewhere by state and federal law.” Bertrund v.

Bowman, Heintz, Boscia & Vician, P.C., 794 F.3d 871, 875 (7th Cir. 2015)

(finding no FDCPA claim where the plaintiff essentially sought to enforce

an arbitration provision in a credit card agreement) (citing Beler v. Blatt,

Hasenmiller, Leibsker & Moore, LLC, 480 F.3d 470, 474 (7th Cir. 2015)).

Nevertheless, a violation of state law can give rise to a cause of action under

the FDCPA if “the underlying state-law violations [were] material to the

viability of the debt collection efforts themselves [rather than] mere attacks




unsophisticated consumer could be materially misled into believing that her
tenant was appropriately included in the foreclosure action.” Id. The allegations in
the instant complaint do not allow the Court to engage in such speculation, as
Plaintiff alleged that he was affirmatively told he was not involved in the case.
Plaintiff’s girlfriend was also, apparently, required to sign for service of the
foreclosure complaint, even though she is not alleged to be a tenant. Even the most
unsophisticated of consumers must understand that accepting service of a
complaint does not give rise to liability. Indeed, there is no allegation that
Plaintiff’s girlfriend believed that she would be liable for the foreclosure debt. The
facts as alleged in the complaint are fatal to Plaintiff’s claims.


                                    Page 8 of 10
on the form or clarity of the state pleadings as governed by state procedural

rules.” Boerner v. LVNV Funding LLC, 326 F. Supp. 3d 665, 683 (E.D. Wis.

2018).

         Plaintiff’s allegations that Defendant violated Wis. Stat. § 802.03(9),

without more, do not give rise to a cause of action under the FDCPA. There

are no allegations that Defendant had actually named Plaintiff in the

foreclosure complaint. There are no allegations that Defendant named

“unknown tenants” but failed to inform Plaintiff that the action did not

involve him. As alleged, this minor statutory violation does not give rise to

a claim under the FDCPA.

         Moreover, it is not clear that Defendant actually violated the state

statute. The Court has repeatedly noted that the foreclosure complaint does

not actually name Plaintiff—indeed the only reason why Plaintiff’s name

appears in CCAP is because he signed a receipt of service. The foreclosure

complaint named “unknown tenants,” some of whom could have,

theoretically, had a lien or ownership interest in the real property. It is, of

course, good practice for parties to identify the people they are suing as

early as possible, but it is not evident that by naming “unknown

defendants,” Defendant violated Wis. Stat. § 802.03(9). In any case, an

FDCPA suit is not the appropriate vehicle for correcting a state court

pleading or service issue.

         Accordingly,

         IT IS ORDERED that Defendant’s motion to dismiss (Docket #7) be

and the same is hereby GRANTED; and

         IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED.

         The Clerk of Court is directed to enter judgment accordingly.


                                  Page 9 of 10
Dated at Milwaukee, Wisconsin, this 20th day of February, 2019.

                          BY THE COURT:



                          ____________________________________
                          J. P. Stadtmueller
                          U.S. District Judge




                       Page 10 of 10
